Citation Nr: 0012854	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-04 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for discogenic disease at 
L5-S1, which is currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to March 
1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 RO decision which denied the 
veteran's claim for an increase in a 20 percent rating for 
discogenic disease at L5-S1.


FINDING OF FACT

The veteran's service-connected low back disorder is 
productive of severe degenerative disc and joint disease with 
severe acute attacks of low back symptoms, including pain 
with radiation into the lower extremities.


CONCLUSION OF LAW

The criteria for an increased rating, to 40 percent, for 
discogenic disease at L5-S1 have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1963 to March 
1965.  A review of his service medical records shows that he 
received treatment for his back during active duty, including 
hospitalization.  He was diagnosed as having a herniated 
nucleus pulposus at L5-S1 and a back strain.

During a June 1969 VA examination, it was noted that the 
veteran had herniated disc syndrome of the low back which was 
mildly symptomatic.

By a July 1969 RO decision, service connection was granted 
for discogenic disease of the low back, and a 10 percent 
rating was assigned for such. 

VA and private treatment records, dated in the 1980s, show 
that the veteran complained of low back pain.  

By a June 1988 RO decision, the veteran was granted an 
increased rating from 10 to 20 percent for his low back 
disorder.

VA treatment records, dated in 1993, show that the veteran 
was using a transcutaneous electrical nerve stimulation 
(TENS) unit as treatment for his back condition. 

In a November 1994 statement, a private physician, noted that 
he had been seeing the veteran since 1980 for treatment of 
chronic low back pain, among other things.  It was noted that 
adverse climatic conditions (i.e. dampness and cool weather), 
overuse, and walking and standing on uneven terrain caused an 
exacerbation of his low back symptoms.  It was opined that 
the veteran's low back condition was chronic and had worsened 
since March 1992.  It was commented that the veteran was not 
currently, and probably would never be, pain-free.  It was 
also noted that his work performance had decreased. 

In March 1995, the veteran was examined for VA compensation 
purposes.  He complained of low back pain and limitation of 
function, including limitation in his ability to stand, sit, 
and turn his head.  He said he had heaviness in his legs and 
occasional numbness and tingling.  He denied any change in 
his bowel or bladder habits and had no other symptomatology.  
No pertinent findings were made as a physical examination was 
performed on the cervical not lumbosacral spine. 

An April 1995 VA X-ray of the lumbar spine shows that the 
veteran had significant disc disease at L1-L2, L4-L5, and L5-
S1. 

An April 1995 VA compensation examination report shows that 
the veteran reported having chronic low back pain most of the 
times.  He said the pain typically radiated down both legs, 
but had not done so as of late.  He also said that damp and 
cold weather intensified his back pain.  He said that his 
back condition resulted in limitation of ambulation to a 
distance of less than seven city blocks, and the avoidance of 
heavy lifting.  He denied having any bowel or bladder 
problems.  He said he took extra strength Tylenol as needed.  
He also said he had not worked since September 1994.  On 
examination, he was ambulatory and not in acute distress.  He 
had no apparent spinal deviation.  He had tenderness over the 
iliolumbar area (on both sides) and over the lumbosacral 
spinal process area; there was no sciatic notch tenderness.  
On range of motion studies of the lumbosacral spine, he had 0 
to 70 degrees of forward flexion; and 0 to 20 degrees of 
backward extension and lateral flexion to the left and right.  
His muscle strength was 5/5 in both lower extremities.  His 
deep tendon reflexes responded with a diminished right ankle 
jerk but was otherwise within normal limits.  His sensation 
to the pinprick stimuli test was unremarkable in both lower 
extremities and he had a negative straight leg raising test 
on both sides.  X-ray studies were noted as showing 
significant degenerative disc disease at L1-L2 and L5-S1.  
The assessments were residuals of a strain injury of the 
lumbosacral spine, and traumatic degenerative disc and joint 
disease.

At a March 1996 RO hearing, the veteran reported that he had 
taken a significant amount of leave from work (at the Hershey 
Chocolate Factory) due to back problems.  He said he stopped 
working at Hershey prior to Labor Day of 1994.  Thereafter, 
he said, he was unemployed for a year.  Then, he said, he 
became an independent contractor; he also said he was doing 
other work, surveying electrical panels.  He said that very 
little physical labor was involved in the work he currently 
did.  Generally, he said he had to limit the amount of time 
he spent standing and walking as a result of his back 
condition.  He also said he had problems going up and down 
stairs.  He said he sometimes felt sharp pain in his back.  
On a scale of 1 to 10, he said his back pain was about a 6 or 
a 6 1/2.  He said his back pain was exacerbated by the weather 
and overuse.  He said his back pain radiated into his legs 
and knees, mostly on the right side, and also caused cramping 
in the legs.  As treatment he said he took medication and 
used a moist heating pad.  He also related that he received 
VA treatment. 

An April 1996 VA X-ray study of the lumbar spine shows that 
the veteran had degenerative osteoarthritis with diffuse 
degenerative disc disease, as demonstrated on previous 
radiographs. 

An April 1996 VA peripheral nerves compensation examination 
reflects that the veteran said he had chronic low back pain, 
which was exacerbated by the performance of prolonged 
activities such as sitting, standing, or sleeping.  He said 
that his back pain radiated down into the bilateral lower 
extremities.  He said that there had been no change in his 
bowel or bladder habits.  He said he was employed as a 
construction inspector, and was only able to work 4 to 6 
hours per day before experiencing significant back pain which 
prevented him from completing his activities and his work 
load.  He said use of extra strength Tylenol and a heating 
pad served to ameliorate his condition.  He said he was not 
undergoing physical therapy.  On physical examination, he 
ambulated with a non-antalgic gait.  He had a loss of the 
normal contour of the lumbosacral region while standing 
erect.  His forward range of motion of the lumbar spine was 0 
to 60 degrees; backward extension was 0 to 20 degrees with 
pain starting at 15 degrees; and his right lateral flexion 
was to 30 degrees with no pain.  His motor strength of the 
lower extremities was within normal limits.  His sensation 
was intact to light touch, pinprick testing, and 
proprioception.  Radiographic studies of the lumbosacral 
spine revealed severe degenerative disease, specifically at 
the L1-L2 and L5-S1 levels; there was a complete collapse of 
the L1-L2 disc space; and he had a significant amount of 
osteophytic changes as well as a loss of normal lordosis of 
the lumbosacral spine.  The assessment was residuals of a 
strain injury of the lumbosacral spine with severe traumatic 
degenerative disc and joint disease. 
 
A December 1996 VA spine compensation examination report 
shows that the veteran reported that ever since his April 
1996 VA examination he had episodes of exacerbated low back 
pain, which were possibly affected by weather changes.  He 
also said he had been having occasional increases in low back 
pain when he performed activities for prolonged periods of 
time.  Overall, he mentioned that his low back pain was 
relatively constant.  He said his back pain radiated into 
both lower extremities at times, but such was not significant 
as of late.  On examination, there was no significant change 
from previously recorded findings.  He was ambulatory with no 
significant gait deviation.  Range of motion studies revealed 
he had 0 to 60 degrees of forward flexion; 0 to 15 degrees of 
backward extension; and 0 to 20 degrees of lateral flexion to 
the right and to the left.  His muscle strength was 5/5 in 
both of the lower extremities.  He had no spinal deviation 
and mild diffuse tenderness over the iliolumbar area of both 
sides.  His deep tendon reflexes were slightly diminished on 
right ankle jerk but was otherwise unremarkable in both lower 
extremities.  His sensation to the pinprick stimuli test was 
preserved, and he had negative straight leg raising.  The 
assessment was a history of a strain injury of the lumbar 
spine, traumatic degenerative disc disease, and diffuse joint 
disease. 

In January 1998, the veteran was hospitalized at PennState 
Geisinger Health System.  It was noted that he had bilateral 
lower extremity pain secondary to neurogenic claudication.  
It was noted that the veteran had a spondylitic degenerative 
lumbar spine and now had persistent symptoms of lower 
extremity pain despite adequate medical management.  As 
treatment, he underwent a posterior lumbar decompression at 
L3-S1.  Subsequently dated outpatient treatment records 
(dated in March 1998) show that the veteran was doing "ok" 
and was walking up to 1 mile.  It was also noted that he 
sometimes needed to take a break.  Treatment records, dated 
in July 1998, show that when he did activities he had to sit 
down, on occasion, because of back pain. 

A January 1999 VA X-ray examination of the lumbosacral spine 
reflects an impression of diffuse degenerative changes 
extending from L1-S1.  

The veteran underwent a VA peripheral nerve examination in 
January 1999.  He related he had undergone back surgery in 
January 1998 and since had only a mild resolution of his 
symptoms.  He said he was attempting to rehabilitate himself 
by receiving physical therapy and walking, but he still had 
intractable back pain.  He said that during the day he took 
large amounts of Tylenol and took up to six Aspirin per 
night.  He related that VA had given him various non-
steroidal anti inflammatory agents which had not worked to 
alleviate his pain.  Currently, he said his pain radiated 
down the legs such that after about approximately of one mile 
of ambulating, he developed intractable pain in his legs.  On 
neurological examination, he had 2+ knee jerks, trace ankle 
jerks, and a stocking pattern of sensory loss.  The 
impression was that the veteran had mild neuropathy of a 
probable toxic metabolic origin, which was possibly related 
to alcohol consumption or other metabolic factors.  It was 
concluded that the veteran had not improved significantly 
since his surgery. 

In March 1999, the veteran underwent a VA spine compensation 
examination.  During the examination, he reported that one 
year earlier he had undergone back surgery.  Since the 
surgery, he said, he had been able to walk up to a mile but 
continued to have pain most of the time.  He related that the 
pain was localized to the low back area about the midline, 
and he said that there was slight radiation of pain into the 
buttocks.  He said that bending, prolonged standing, or 
sitting aggravated his pain, and that there was no increase 
in his pain on sneezing or coughing.  He said he took Tylenol 
and Aspirin for pain every day.  On physical examination, it 
was noted that he stood with a slight right lateral tilt, and 
walked without a limp.  On range of motion studies of the 
lumbar spine, flexion was 0 to 80 degrees; extension was 0 to 
10 degrees; right lateral bending was 0 to 20 degrees; left 
lateral bending was 0 to 15 degrees; rotation to the right 
was 0 to 30 degrees; and rotation to the left was 0 to 25 
degrees.  He had a well-healed operative scar in the midline 
of the lumbar area.  He had a pelvic tilt of the left side 
which was associated with slight lumbar scoliosis which 
convexed to the right.  He had slight paravertebral muscle 
spasms on palpation.  Deep tendon reflexes were symmetrically 
hypoactive in the lower extremities but the right ankle jerk 
reflex was absent.  He had no specific motor weakness.  A 
sensory examination revealed slight hypalgesia of the entire 
left lower extremity to the level of the gluteal fold 
anteriorly and posteriorly.  X-rays were noted as showing 
advanced degenerative changes at multiple levels.  The 
impression was advanced lumbar spondylosis. 

By a January 2000 RO decision, the veteran was granted a 
temporary total rating for his low back disorder for the 
period commencing January 12, 1998, and ending March 1, 1998, 
based on his undergoing surgery.  38 C.F.R. § 4.30.  
Thereafter, a 20 percent rating was implemented and has since 
remained static.
 
II.  Legal Analysis

The veteran's claim for an increase in a 20 percent rating 
for his low back disorder is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a), meaning that it is not inherently 
implausible.  Evidentiary development has been completed to 
the fullest extent possible; as such, the VA has fulfilled 
its obligation to assist the veteran in developing the 
evidence pertinent to his claim.  See Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. a90 
(1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

A veteran need not meet each and every one of the listed 
rating criteria to qualify for an increased evaluation; only 
findings sufficiently characteristic of the degree of 
functional impairment must be shown.  38 C.F.R. § 4.21.

Limitation of motion of the lumbar spine is rated 20 percent 
when moderate and 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Ankylosis (complete bony fixation) of the lumbar spine if 
unfavorable shall be rated 50 percent and where favorable it 
shall be rated 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289.

Intervertebral disc syndrome is rated 20 percent when 
moderate, with recurring attacks.  A 40 percent requires that 
the intervertebral disc syndrome be severe, with recurring 
attacks and intermittent relief.  Pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Additionally, an evaluation under Diagnostic Code 5293 must 
include consideration of limitation of motion, functional 
loss due to pain, and weakness among other symptomatology.  
38 C.F.R. §§ 4.40, 4.45; See DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 36-97.

A lumbosacral strain is rated 20 percent disabling when there 
is muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in the standing position.  A 40 
percent rating requires that the lumbosacral strain be 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295. 

Since the early 1990s, the veteran has reported that: his low 
back pain radiates into the bilateral lower extremities, he 
experiences episodic exacerbations of low back pain with 
overuse (i.e. prolonged periods of activity) and adverse 
climatic conditions, and he has functional impairment as a 
result of his low back disorder, including limitation in his 
ability to ambulate.  Additionally, he has related that he 
takes significant amounts of medication, including extra 
strength Tylenol and Aspirin, as treatment for his service-
connected low back condition.  

In April 1995, the veteran was examined for VA compensation 
purposes and it was objectively noted that he had limitation 
of motion and tenderness of the lumbosacral spine.  On 
neurological testing, he had a diminished right ankle jerk.  
X-ray studies of the lumbar spine reflected significant disc 
disease at L1-L2, L4-L5, and L5-S1.  The clinical assessments 
were residuals of a strain injury of the lumbosacral spine 
and traumatic disc and joint disease.  In 1996, he underwent 
multiple VA compensation examinations.  In April 1996, VA 
testing revealed a loss of the normal contour of the 
lumbosacral spine and severe degenerative disease.  In 
December 1996, it was noted that he had limitation of motion, 
tenderness about the iliolumbar area, and diminished 
reflexes.  

In January 1998, the veteran was hospitalized at a private 
facility, where it was noted that despite adequate medical 
management his low back symptoms persisted.  Surgical 
treatment (a posterior lumbar decompression at L3-S1) was 
performed.  When examined by VA in January 1999, he reported 
that since his surgery he still had intractable back pain and 
took large amounts of medication.  On neurological 
examination, it was noted that he had trace ankle jerks and a 
stocking pattern of sensory loss.  The diagnosis was mild 
neuropathy.  A few months later, in March 1999, the veteran 
underwent another VA examination, during which it was noted 
that he had back pain with radiation into the lower 
extremities, limitation of motion of the lumbar spine, and 
slight paravertebral muscle spasms on palpation.  He had no 
specific motor weakness.  He stood with a slight lateral tilt 
to the right side, which was associated with slight lumbar 
scoliosis.  On sensory examination, he had slight hypalgesia 
of the left lower extremity and his right ankle jerk was 
absent.  X-ray studies revealed advanced degenerative changes 
at multiple levels.  The impression was advanced lumbar 
spondylosis.  

In sum, the veteran has reported experiencing exacerbations 
(or attacks) of low back symptoms on a regular basis and such 
"subjectively" reported symptomatology is borne out by 
objective medical evidence on file including radiographic and 
clinical findings.  Resolving any reasonable doubt in favor 
of the veteran, it is determined that his discogenic disease 
of the low back is severe in nature and productive of 
recurring attacks with intermittent relief, and such warrants 
an increased rating, to 40 percent, under Diagnostic Code 
5293.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293; VAOPGCPREC 36-97; Johnson v. Brown, 
9 Vet. App. 7 (1996); Deluca v. Brown, 8 Vet. App. 202 
(1995). 

A rating higher than 40 percent, under Diagnostic Code 5293, 
is not in order as the evidence on file does not show 
pronounced disability associated with the disc syndrome.  
Again, while the veteran does indeed have neurological 
problems associated with his service-connected low back 
disorder, including diminished sensation and radiation of 
pain, such have not been characterized as pronounced but 
rather as slight.  It is noted that the veteran continues to 
work, albeit with some apparent difficulty.  In addition, he 
has indicating that he receives some relief with use of 
medication.  Even with due consideration of the effects of 
pain on use and during flare-ups, overall impairment from the 
veteran's intervertebral disc symptomatology is certainly no 
more than severe (40 percent) in degree.  38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5293; VAOPGCPREC 36-97; Johnson, 
supra.; DeLuca, supra.

As a 40 percent rating is the maximum available rating under 
Diagnostic Codes 5292 and 5295, his claim for a rating higher 
than 40 percent may not prevail under such Diagnostic Codes.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  
Additionally, the record is devoid of any evidence 
demonstrating ankylosis of the lumbosacral spine; as such, 
his claim for an increased rating may not prevail under 
Diagnostic Code 5289.  38 C.F.R. § 4.71a, Diagnostic Codes 
5289.

Finally, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the veteran's low back condition has recently 
required hospitalization.  Further, while his service-
connected low back disorder may well cause some impairment in 
his daily activities, there is nothing to distinguish his 
situation from the cases of numerous other veterans who are 
subject to the schedular rating criteria for low back 
disorders.  In any event, the Board, in the first instance, 
may not assign an extraschedular rating.  Floyd v. Brown, 
9 Vet. App. 88 (1996).


ORDER

An increased rating, to 40 percent, is granted for the 
veteran's discogenic disease at L5-S1.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

